     Case 1:20-cv-01587-DAD-BAM Document 22 Filed 03/08/21 Page 1 of 2


 1 Joshua B. Shiffrin*
   Elisabeth Oppenheimer*
 2 BREDHOFF & KAISER, P.L.L.C.
           th
 3 805 15 Street, N.W., Suite 1000
   Washington, D.C. 20005
 4 Telephone: (202) 842-2600
   Facsimile: (202) 842-1888
 5 jshiffrin@bredhoff.com
   eoppenheimer@bredhoff.com
 6
   *admitted pro hac vice
 7
   Katherine McDonough (SBN 241426)
 8 George M. Kraw (SBN 71551)
   KRAW LAW GROUP, APC
 9 605 Ellis Street, Suite 200
   Mountain View, California 94043
10
   Telephone: 650-314-7800
11 Facsimile: 650-314-7899
   gkraw@kraw.com
12 kmcdonough@kraw.com

13 Counsel for Plaintiff

14                               UNITED STATES DISTRICT COURT
15                              EASTERN DISTRICT OF CALIFORNIA
                                     SACRAMENTO DIVISION
16 BOARD OF TRUSTEES OF THE BAKERY
   AND CONFECTIONERY UNION AND                        Case. No. 1:20-cv-01587-DAD-BAM
17 INDUSTRY INTERNATIONAL PENSION
   FUND,                                              STIPULATION TO CONTINUE
18                                                    MANDATORY SCHEDULING
            Plaintiff,                                CONFERENCE AND ORDER
19
         v.
20
   UNITED STATES BAKERY; MOUNTAIN
21 STATES BAKERIES LLC; CENTRAL
   CALIFORNIA BAKING COMPANY,
22
            Defendants.
23

24          The parties, by and through counsel, STIPULATE to continue the mandatory scheduling
25 conference presently set for March 16, 2021, for at least twenty-eight (28) days or until the Court

26 rules on Defendants’ forthcoming motion to transfer.
27          In support of this request, the parties state as follows: Defendants plan to file by March
28 9, 2021 a motion to transfer the case to the District of Oregon under 28 U.S.C. § 1404. Plaintiffs
                                            1
            STIPULATION TO CONTINUE MANDATORY SCHEDULING CONFERENCE AND ORDER
     Case 1:20-cv-01587-DAD-BAM Document 22 Filed 03/08/21 Page 2 of 2


 1 will consent to the motion to transfer. If the Court grants the motion to transfer pursuant to 28

 2 U.S.C. § 1404(a), it will be unnecessary to hold the mandatory scheduling conference.

 3          Accordingly, the parties respectfully request that the Court continue the joint scheduling
 4 conference for at least twenty-eight (28) days or until the Court rules on the motion to transfer.

 5          Dated: March 5, 2021
 6    TONKON TORP LLP                            KRAW LAW GROUP, APC
 7
      By /s/ Steven M. Wilker (as authorized     By /s/ Katherine McDonough
 8    on 3/5/2021)                                 Katherine McDonough (SBN 241426)
         Steven M. Wilker (SBN 150946)             George M. Kraw (SBN 71551)
 9                                                      Attorneys for Plaintiff
            Attorneys for Defendants
10                                               BREDHOFF & KAISER P.L.L.C.
11
                                                 By /s/ Joshua B. Shiffrin
12                                                 Joshua B. Shiffrin, Admitted Pro Hac Vice
                                                   Elisabeth Oppenheimer, Admitted Pro Hac Vice
13                                                      Attorneys for Plaintiff
14

15                                               ORDER

16          Pursuant to the parties’ stipulation, and good cause appearing, the mandatory scheduling
17 conference currently set for March 16, 2021, is HEREBY CONTINUED to June 16, 2021, at

18 9:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. At least

19 one (1) full week prior to the conference, the parties shall file a Joint Scheduling Report. The

20 parties shall appear at the conference remotely with each party connecting either via Zoom video

21 conference or Zoom telephone number. The parties will be provided with the Zoom ID and

22 password by the Courtroom Deputy prior to the conference. The Zoom ID and password are

23 confidential and are not to be shared. Appropriate court attire required.

24 IT IS SO ORDERED.

25      Dated:     March 8, 2021                             /s/ Barbara    A. McAuliffe              _
26                                                     UNITED STATES MAGISTRATE JUDGE

27

28
                                            2
            STIPULATION TO CONTINUE MANDATORY SCHEDULING CONFERENCE AND ORDER
